Affirmed by unpublished PER OURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth i3ruce I~rohn appeals the clis-trict court's orders denying his petition for writ of error coram nobis and denying his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Krohn, No. 1:77-cr-00162-LO-1 (E.D. Va. filed & entered Apr. 7, 2008; filed June 9, 2008 & entered June 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED